                                 Case 2:20-cv-09654-VAP-AGR Document 53 Filed 11/20/20 Page 1 of 20 Page ID #:851




                                  1                                  UNITED STATES DISTRICT COURT
                                  2                                 CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5       Doe 1, et al.,
                                                                                         2:20-cv-09654-VAP-AGRx
                                  6                          Plaintiffs,
                                  7                          v.
                                                                                               Order Denying Motion for
                                  8       U.S. Department of Homeland                           Preliminary Injunction
                                  9           Security, et al.,                                        (Dkt. 9).
                                 10                          Defendants.
Central District of California
United States District Court




                                 11
                                 12
                                             Plaintiffs, Does 1 through 16, filed a Motion for Preliminary Injunction.
                                 13
                                      (Mot., Dkt. 9-1.) Defendants U.S. Department of Homeland Security, U.S.
                                 14
                                      Immigration and Customs Enforcement, Chad R. Wolf, and Tony H. Pham oppose
                                 15
                                      the Motion. (Opp’n., Dkt. 25.) After considering all briefing in connection with the
                                 16
                                      Motion, as well as the arguments advanced at the hearing, the Court DENIES the
                                 17
                                      Motion.
                                 18
                                 19
                                                                           I. BACKGROUND
                                 20
                                             Plaintiffs are sixteen first-year student athletes who were admitted at the
                                 21
                                      University of California, Los Angeles (“UCLA”) or Loyola Marymount University
                                 22
                                      (“LMU”) to study and participate in intercollegiate athletics. (Compl., Dkt. 1 ¶¶
                                 23
                                      17–32.) Plaintiffs are residents of Australia, Canada, Great Britain, Israel, Italy,
                                 24
                                      New Zealand, Norway, and Spain. (Id.) Each Plaintiff is enrolled in a course of
                                 25
                                      study at his or her respective university. (Id.) Each Plaintiff, if able to attend
                                 26

                                                                                  1
                                 Case 2:20-cv-09654-VAP-AGR Document 53 Filed 11/20/20 Page 2 of 20 Page ID #:852




                                  1   university in person, would be a member of a National Collegiate Athletic
                                  2   Association (“NCAA”) Division 1 team. (Id.) At least some Plaintiffs have
                                  3   received scholarships or grants-in-aid to participate in intercollegiate athletics and
                                  4   have turned down opportunities at other institutions around the world in order to
                                  5   play for their respective universities. (Id. ¶¶ 2–3; see Dkts. 34–49.)
                                  6
                                  7            International students may obtain nonimmigrant temporary visas, or F-1
                                  8   visas, to study at United States educational institutions. 8 U.S.C. §
                                  9   1101(a)(15)(F)(i). Students must also obtain Form I-20 Certificates of Eligibility
                                 10   for Nonimmigrant Student Status issued by a school approved by the Student
Central District of California
United States District Court




                                 11   Exchange Visitor Program (“SEVP”), which works with the U.S. Department of
                                 12   Homeland Security (“DHS”) and U.S. Immigration and Customs Enforcement
                                 13   (“ICE”).1 Once admitted to the country, nonimmigrant students are monitored by
                                 14   Designated School Officials (“DSO”) for compliance with extensive regulations,
                                 15   and this compliance information is entered into the Student Exchange Visitor
                                 16   Information System (“SEVIS”). See, e.g., 8 C.F.R. §§ 214.2, 214.3, 214.4. Among
                                 17   other requirements, F-1 holders must maintain a full course of study at their
                                 18   approved institution. Id. § 214.2. Additionally, most F-1 holders may take “no
                                 19   more than the equivalent of one class of three credits per session, term, trimester, or
                                 20   quarter” online as part of their full course of study. Id. § 214.2(f)(6)(i)(G). Failure
                                 21   to comply with these requirements may lead to removal. 8 U.S.C. § 1227(a)(1)(C).
                                 22
                                 23            With the onset of the COVID-19 pandemic, Defendants issued several
                                 24   statements and guidance documents through the SEVIS system to provide
                                 25
                                 26      1
                                             The Court refers to the named Defendants as well as SEVP as “Defendants.”

                                                                                   2
                                 Case 2:20-cv-09654-VAP-AGR Document 53 Filed 11/20/20 Page 3 of 20 Page ID #:853




                                  1   information to nonimmigrant students regarding the pandemic’s impact on
                                  2   immigration regulations. First, on January 29, 2020, Defendants issued a broadcast
                                  3   message advising that as to new or initial students like Plaintiffs, schools should
                                  4   “[d]elay their program start date.”2 (Req. for Judicial Notice (“RJN”), Dkt. 13 Ex.
                                  5   A.) On March 9, 2020, Defendants issued a second broadcast message, stating that
                                  6   “SEVP is focused on ensuring that nonimmigrant students are able to continue to
                                  7   make normal progress in a full course of study as required by federal regulations”
                                  8   and that Defendants would be flexible with temporary adaptations. (Id. Ex.
                                  9   B.) This guidance, however, was “not intended for new or initial students who are
                                 10   outside the United States.” (Id.)
Central District of California
United States District Court




                                 11
                                 12          Defendants issued two follow-up guidance statements to the March 9, 2020
                                 13   broadcast message. The first was issued on March 13, 2020; it stated that
                                 14   Defendants would allow “F-1 and/or M-1 students to temporarily count online
                                 15   classes towards a full course of study in excess of the [regulatory limits on online
                                 16   classes].” (Id. Ex. C.) On July 24, 2020, Defendants issued the second guidance
                                 17   statement, telling initial students, or those who were active after the March 9, 2020
                                 18   message, that they would “not be able to enter the United States to enroll in a U.S.
                                 19   school as a nonimmigrant student for the fall term to pursue a full course of study
                                 20   that is 100 percent online.” (Id. Ex. D.) Schools that were operating “100 percent
                                 21   online” were instructed not to issue Form I-20s for those students. (Id.)
                                 22
                                 23
                                 24
                                         2
                                           Plaintiffs filed a Request for Judicial Notice on October 23, 2020 (Dkt. 13). The
                                 25      Court GRANTS the Request as to Exhibits A – E, the directives issued by Defend-
                                         ants. All other requests for judicial notice are denied as moot; the Court does not
                                 26      find it necessary to rely on the underlying documents to resolve the Motion.

                                                                                  3
                                 Case 2:20-cv-09654-VAP-AGR Document 53 Filed 11/20/20 Page 4 of 20 Page ID #:854




                                  1          Finally, in a “Frequently Asked Questions” document issued in August 2020,
                                  2   Defendants stated that “per the March 2020 guidance” new or initial students who
                                  3   were participating in a hybrid program of study that had in-person and online
                                  4   components, even if those online components were beyond the regulatory limits,
                                  5   were still able to maintain F-1 or M-1 nonimmigrant status. (Id. Ex. E.)
                                  6
                                  7          Due to the COVID-19 pandemic, Plaintiffs’ academic courses are not
                                  8   currently offered in-person. (See Dkts. 34–49.) Plaintiffs assert that Defendants’
                                  9   directives therefore prohibit Plaintiffs from entering and remaining in the
                                 10   country. (Compl. ¶ 6.) Hence, Plaintiffs cannot be on campus as required to train,
Central District of California
United States District Court




                                 11   practice, and participate in intercollegiate athletics. (Id.; see Dkts. 34–49.)
                                 12   Plaintiffs seek a preliminary injunction either (1) “prohibiting the [D]efendants
                                 13   from treating the plaintiffs differently than international students similarly situated
                                 14   but for the fact that such other international students are returning students rather
                                 15   than first-year students” or (2) preventing Defendants from interpreting their July
                                 16   24, 2020 guidance “to preclude the [Plaintiffs] from qualifying for I-20 Certificates
                                 17   of Eligibility on the grounds that they are engaged in a 100% online course of
                                 18   study.” (Dkt. 32-1.)
                                 19
                                 20                               II.    LEGAL STANDARD
                                 21          “A preliminary injunction is an extraordinary and drastic remedy . . . ; it is
                                 22   never awarded as of right.” Munaf v. Green, 553 U.S. 674, 689–90 (2007) (citations
                                 23   omitted). It is a device for “preserving the status quo and preventing the irreparable
                                 24   loss of rights before judgment.” Sierra On–Line, Inc. v. Phoenix Software, Inc., 739
                                 25   F.2d 1415, 1422 (9th Cir. 1984).
                                 26

                                                                                  4
                                 Case 2:20-cv-09654-VAP-AGR Document 53 Filed 11/20/20 Page 5 of 20 Page ID #:855




                                  1          “A plaintiff seeking a preliminary injunction must establish that he is likely
                                  2   to succeed on the merits, that he is likely to suffer irreparable harm in the absence of
                                  3   preliminary relief, that the balance of the equities tips in his favor, and that an
                                  4   injunction is in the public interest.” Winter v. Natural Resources Defense Council,
                                  5   Inc., 555 U.S. 7, 20 (2008). “Under Winter, plaintiffs must establish that irreparable
                                  6   harm is likely, not just possible, in order to obtain a preliminary injunction.”
                                  7   Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1132 (9th Cir. 2011). In
                                  8   this Circuit, a plaintiff may obtain a preliminary injunction upon a lesser showing of
                                  9   the merits if the balance of hardships tips “sharply” in his favor, and he has satisfied
                                 10   the other two Winter requirements. See id. at 1135.
Central District of California
United States District Court




                                 11
                                 12          A preliminary injunction can be mandatory or prohibitory. “A mandatory
                                 13   injunction orders a responsible party to take action,” while “[a] prohibitory
                                 14   injunction prohibits a party from taking action and preserves the status quo pending
                                 15   a determination of the action on the merits.” Marlyn Nutraceuticals, Inc. v. Mucos
                                 16   Pharma GmbH & Co., 571 F.3d 873, 878-79 (9th Cir. 2009). Mandatory
                                 17   injunctions, while subject to a higher standard than prohibitory injunctions, are
                                 18   permissible when “extreme or very serious damage will result” that is not “capable
                                 19   of compensation in damages,” and the merits of the case are not “doubtful.” Id. at
                                 20   879 (quotation marks omitted). An injunction seeking the prevention of future
                                 21   constitutional violations, for example, is “a classic form of prohibitory injunction.”
                                 22   Hernandez v. Sessions, 872 F.3d 976, 998 (9th Cir. 2017); see also Arizona Dream
                                 23   Act Coal. v. Brewer, 757 F.3d 1053, 1060-61 (9th Cir. 2014) (an injunction against
                                 24   enforcement of a likely unconstitutional state policy was prohibitory rather than
                                 25   mandatory); Bay Area Addiction Research and Treatment, Inc. v. City of Antioch,
                                 26   179 F.3d 725, 728, 732 n.13 (9th Cir. 1999) (an injunction against enforcement of a

                                                                                  5
                                 Case 2:20-cv-09654-VAP-AGR Document 53 Filed 11/20/20 Page 6 of 20 Page ID #:856




                                  1   local ordinance that likely violated federal law was prohibitory rather than
                                  2   mandatory); Melendres v. Arpaio, 695 F.3d 990, 994-96, 1000, 1002 (9th Cir. 2012)
                                  3   (affirming a preliminary injunction against an allegedly longstanding practice of
                                  4   detaining individuals based solely on suspicions about immigration status);
                                  5   McCormack v. Hiedeman, 694 F.3d 1004, 1009, 1020, 1022 (9th Cir. 2012)
                                  6   (affirming a preliminary injunction barring enforcement against the plaintiff of a
                                  7   longstanding Idaho anti-abortion criminal statute); 42 Am. Jur. 2d Injunctions § 5
                                  8   (2017) (“An injunction is considered prohibitory when the thing complained of
                                  9   results from present and continuing affirmative acts and the injunction merely
                                 10   orders the defendant to refrain from doing those acts.”).
Central District of California
United States District Court




                                 11
                                 12          Courts are generally more cautious when issuing mandatory preliminary
                                 13   injunctions that would alter the status quo by commanding some positive act from
                                 14   one of the parties. Dahl v. HEM Pharms. Corp., 7 F.3d 1399, 1403 (9th Cir. 1993).
                                 15   Such relief is “subject to a heightened scrutiny and should not be issued unless the
                                 16   facts and law clearly favor the moving party.” Id. “The relevant status quo is that
                                 17   ‘between the parties pending a resolution of a case on the merits.’” Arizona Dream
                                 18   Act Coal., 757 F.3d at 1060–61 (quoting McCormack, 694 F.3d at 1019). In other
                                 19   words, “the ‘status quo’ refers to the legally relevant relationship between the
                                 20   parties before the controversy arose.” Id. (emphasis in original).
                                 21
                                 22          Here, Plaintiffs are not asking the Court to reinstate the regulation that barred
                                 23   all international students’ entry when their courses were offered exclusively online,
                                 24   nor the revised regulation that permits only returning international students’ entry.
                                 25   Instead, Plaintiffs seek, in effect, a new regulation that permits all international
                                 26   students’ entry, including new first-year students, when their coursework is offered

                                                                                  6
                                 Case 2:20-cv-09654-VAP-AGR Document 53 Filed 11/20/20 Page 7 of 20 Page ID #:857




                                  1   only online. In other words, Plaintiffs do not seek an injunction to preserve the
                                  2   status quo; they seek an injunction to alter the status quo by commanding a positive
                                  3   act from Defendants. See Dahl, 7 F.3d at 1403. Accordingly, the preliminary
                                  4   injunction Plaintiffs seek is a mandatory injunction, which is subject to heightened
                                  5   scrutiny. See Arizona Dream Act Coal., 757 F.3d at 1060–61; McCormack, 694
                                  6   F.3d at 1019.
                                  7
                                  8                                  III.   DISCUSSION
                                  9     A. Standing
                                 10          Whether a plaintiff has standing is a threshold issue the Court must
Central District of California
United States District Court




                                 11   determine before reaching the merits. See Equity Lifestyle Props., Inc. v. Cnty. of
                                 12   San Luis Obispo, 548 F.3d 1184, 1189 n.10 (9th Cir. 2008) (“The jurisdictional
                                 13   question of standing precedes, and does not require, analysis of the merits.”). “At
                                 14   least one plaintiff must have standing to seek each form of relief requested and that
                                 15   party bears the burden of establishing the elements of standing with the manner and
                                 16   degree of evidence required at the successive stages of the litigation.” City & Cnty.
                                 17   of San Francisco v. U.S. Citizenship & Immigration Servs., 944 F.3d 773, 786–87
                                 18   (9th Cir. 2019) (internal citations and quotations omitted). Plaintiffs may rely on
                                 19   the allegations in their Complaint and any other evidence submitted in support of
                                 20   their motion. Id. “At this preliminary injunction stage, [Plaintiff] must make a
                                 21   clear showing of each element of standing, proving (1) an injury in fact that is
                                 22   concrete and particularized and actual or imminent; (2) a causal connection between
                                 23   the injury and the conduct complained of; and that (3) the injury will likely be
                                 24   redressed by a favorable decision.” Yazzie v. Hobbs, 977 F.3d 964, 966 (9th Cir.
                                 25   2020) (internal quotations and citations omitted).
                                 26

                                                                                7
                                 Case 2:20-cv-09654-VAP-AGR Document 53 Filed 11/20/20 Page 8 of 20 Page ID #:858




                                  1       1.    Injury in Fact
                                  2            Plaintiffs have demonstrated that they would suffer a concrete and
                                  3   particularized injury that is actual or imminent in the absence of an injunction, i.e.,
                                  4   they would be deprived of their ability to enter the United States, without fear of
                                  5   repercussion, in order to engage in Division 1 athletic competition on behalf of their
                                  6   universities. Entry to the United States is crucial; Plaintiffs can only participate in
                                  7   the rigorous training and competition for their college teams in-person. (Dkt. 10 ¶¶
                                  8   3, 6, 9; Dkts. 34–49.) Continuous engagement in such training and competition
                                  9   throughout their college years is necessary for the maintenance and growth of
                                 10   Plaintiffs’ athletic opportunities. (See Dkt. 10 ¶ 10.) Here, Plaintiffs face the
Central District of California
United States District Court




                                 11   imminent loss of the ability to compete for their schools and with that, the risk of
                                 12   losing not only scholarships and grants, but their athletic careers. (Compl. ¶ 8.)
                                 13
                                 14            The Student-Athletes admitted to play NCAA basketball, whose season
                                 15   begins this month, face particularly imminent injury. (Dkt. 10 ¶ 7; Dkts. 35, 36.)
                                 16   As meetings, trainings, and practices have already commenced, these Plaintiffs have
                                 17   suffered injury from their absence already and will continue to do so unless they are
                                 18   soon able to attend these universities in person. (See, e.g., Dkts. 35, 49.) As at least
                                 19   one plaintiff has demonstrated a concrete and particularized injury, this element of
                                 20   standing is met.
                                 21
                                 22       2.    Causation and Redressability
                                 23            Plaintiffs also meet the causation and redressability elements of the standing
                                 24   inquiry. Plaintiffs allege that Defendants’ July 24, 2020 guidance required their
                                 25   respective universities to withhold Form I-20s because Plaintiffs’ coursework would
                                 26   be conducted entirely online. (Mot. at 9.) Defendants counter that Plaintiffs’

                                                                                  8
                                 Case 2:20-cv-09654-VAP-AGR Document 53 Filed 11/20/20 Page 9 of 20 Page ID #:859




                                  1   injuries are caused by the “unfettered choices made by independent actors not
                                  2   before the courts,” namely Plaintiffs’ universities, and therefore are insufficient to
                                  3   confer standing. (Opp’n. at 11 (quoting Lujan v. Defenders of Wildlife, 504 U.S.
                                  4   555, 562 (1992)).)
                                  5
                                  6          Although Plaintiffs’ injuries, as described above, are related to their
                                  7   universities’ decisions to withhold Form I-20s, those decisions were neither
                                  8   “unfettered” nor “independent.” Plaintiffs provide evidence that officials at UCLA
                                  9   interpreted the July 24, 2020 guidance to prohibit the issuance of the Form I-20s to
                                 10   Plaintiffs, (Dkt. 11 ¶¶ 7, 9), and Defendants conceded at the hearing on the Motion
Central District of California
United States District Court




                                 11   that the interpretation was accurate.
                                 12
                                 13          Finally, the July 24, 2020 guidance was directed at students as well as
                                 14   schools; if a new or initial student’s coursework is conducted entirely online, he or
                                 15   she is not permitted to enter the country. (RJN Ex. D.) In other words, even if the
                                 16   universities provided Form I-20s, Plaintiffs would still be unable to enter the
                                 17   country free of uncertainty about the legality of their presence.
                                 18
                                 19          Plaintiffs’ causation evidence also demonstrates redressability.
                                 20   Redressability does not require certainty, but only a substantial likelihood that the
                                 21   injury alleged will be redressed by a favorable judicial decision. Washington Envtl.
                                 22   Council v. Bellon, 732 F.3d 1131, 1146 (9th Cir. 2013). Defendants correctly point
                                 23   out that Plaintiffs are not guaranteed that their schools will issue Form I-20s even if
                                 24   Plaintiffs succeed on this Motion. It does, however, appear likely they will do so, in
                                 25   light of the evidence that UCLA’s decision to withhold its Form I-20s was informed
                                 26   by Defendants’ guidance. (Dkt. 11 ¶¶ 7, 9.) Even if that were not the case,

                                                                                 9
                                 Case 2:20-cv-09654-VAP-AGR Document 53 Filed 11/20/20 Page 10 of 20 Page ID #:860




                                  1   injunctive relief nonetheless would provide Plaintiffs with certainty that their
                                  2   presence in the United States would be lawful, thus removing at least one barrier to
                                  3   their entry. See Ibrahim v. Dep't of Homeland Sec., 669 F.3d 983, 993 (9th Cir.
                                  4   2012) (noting that redressability is not foreclosed by the existence of further
                                  5   obstacles to complete relief as plaintiffs are “entitled to tackle one roadblock at a
                                  6   time”).
                                  7
                                  8     B.     Success on the Merits
                                  9            As Plaintiffs have demonstrated standing, the Court turns to Plaintiffs’
                                 10   likelihood of success on the merits. Plaintiffs bring four claims under the Fifth
Central District of California
United States District Court




                                 11   Amendment Due Process Clause, Administrative Procedures Act, and Declaratory
                                 12   Relief Act. The Court addresses each of these claims in turn.
                                 13
                                 14       1.    Due Process Claim
                                 15            Plaintiffs allege violations of the Due Process Clause of the Fifth
                                 16   Amendment on the grounds that Plaintiffs have “significant liberty and property
                                 17   interests . . . in their visas and access to educational and athletic programs to which
                                 18   they have been admitted.” (Compl. ¶ 111.) “A threshold requirement to a
                                 19   substantive or procedural due process claim is the plaintiff's showing of a liberty or
                                 20   property interest protected by the Constitution.” Board of Regents v. Roth, 408 U.S.
                                 21   564, 569 (1972). As to Plaintiffs’ alleged property interest in their visas, they have
                                 22   not shown how this interest would be violated in the absence of the requested relief,
                                 23   where Plaintiffs who received visas still hold them. (Id. ¶¶ 17–32; see Dkts. 34–
                                 24   49.) In any event, the Supreme Court has held there is no protected interest in entry
                                 25   to the United States, nor in obtaining or continuing to hold a visa. Kleindienst v.
                                 26   Mandel, 408 U.S. 753, 762 (1972) (“[A]n unadmitted and nonresident alien, had no

                                                                                  10
                                 Case 2:20-cv-09654-VAP-AGR Document 53 Filed 11/20/20 Page 11 of 20 Page ID #:861




                                  1   constitutional right of entry to this country as a nonimmigrant or otherwise.”); see
                                  2   also Louhghalam v. Trump, 230 F. Supp. 3d 26, 35 (D. Mass. 2017) (holding that
                                  3   “[t]here is no constitutionally protected interest in either obtaining or continuing to
                                  4   possess a visa” and collecting cases).3
                                  5
                                  6          Plaintiffs also allege they have a protected interest in participating in the
                                  7   athletic programs to which they have been admitted. (Compl. ¶ 111.) Although
                                  8   Plaintiffs bear the burden of demonstrating the likelihood of success on this claim,
                                  9   they provide no legal grounds to find that such an interest exists. See In re Focus
                                 10   Media Inc., 387 F.3d 1077, 1086 (9th Cir. 2004) (“To establish a substantial
Central District of California
United States District Court




                                 11   likelihood of success on the merits, [plaintiff] must show a fair chance of success.”)
                                 12   (internal quotations and citations omitted).
                                 13
                                 14          Even if Plaintiffs alleged a protected interest, they have not shown they are
                                 15   entitled to raise a constitutional claim. It is well established that “aliens legally
                                 16   within the United States may challenge the constitutionality of federal and state
                                 17   actions.” Ibrahim, 669 F.3d at 994 (emphasis added). Where an “alien” is not
                                 18   located within the territorial boundaries of the United States, their ability to raise
                                 19   constitutional violations is less certain. Id. Rather than apply a bright line rule
                                 20   barring aliens from raising claims when located outside the country, courts should
                                 21
                                 22      3
                                            Although Plaintiffs do not allege in the Complaint or Motion a property interest
                                         in their SEVIS status, it is equally unlikely that one exists. See Yunsong Zhao v.
                                 23
                                         Virginia Polytechnic Inst. & State Univ., No. 7:18CV00189, 2018 WL 5018487, at
                                 24      *6 (W.D. Va. Oct. 16, 2018) (holding that plaintiff did not have an property interest
                                         in his SEVIS status that would implicate due process); Bakhtiari v. Beyer, No. 4:06-
                                 25      CV-01489 (CEJ), 2008 WL 3200820, at *3 (E.D. Mo. Aug. 6, 2008) (holding that
                                         SEVIS regulations and their enabling legislation do not indicate a congressional
                                 26      intent to confer a benefit on nonimmigrant students).

                                                                                  11
                                 Case 2:20-cv-09654-VAP-AGR Document 53 Filed 11/20/20 Page 12 of 20 Page ID #:862




                                  1   apply a functional approach considering if the plaintiff had a previous “significant
                                  2   voluntary connection” with the United States. Id. at 995.
                                  3
                                  4            Plaintiffs contend they have a “substantial voluntary connection” with the
                                  5   United States that entitles them to constitutional protection, (Compl. ¶ 110), relying
                                  6   on Ibrahim, where the Ninth Circuit held that a visa-holding student who had
                                  7   temporarily left the country had “voluntarily established a connection to the United
                                  8   States during her four years at Stanford University while she pursued her Ph.D” and
                                  9   thus could pursue claims under the Fifth Amendment. 669 F.3d at 997. Unlike the
                                 10   plaintiff in Ibrahim, Plaintiffs here allege a connection based solely on their visas
Central District of California
United States District Court




                                 11   and their admissions to universities in the United States; they do not allege that they
                                 12   have previously entered or resided in the United States, own property in the United
                                 13   States, or have any other existing connections to the United States.
                                 14
                                 15            Accordingly, the Court determines that Plaintiffs have not shown a likelihood
                                 16   of success on their Due Process claim.
                                 17
                                 18       2.    Administrative Procedures Act Claims
                                 19            Plaintiffs bring two claims under the Administrative Procedures Act (APA).4
                                 20   First, Plaintiffs assert that the July 24, 2020 guidance issued by Defendants is
                                 21
                                 22
                                         4
                                           In their Supplemental Brief, Defendants contend that the APA alone cannot pro-
                                 23
                                         vide this Court federal subject matter jurisdiction. First, Plaintiffs have brought a
                                 24      constitutional claim that serves as an independent basis for jurisdiction. Second,
                                         the Court can exercise jurisdiction over a challenge to a final action by a federal
                                 25      agency pursuant to 28 U.S.C. § 1331 and 5 U.S.C. §§ 702, 704. See, e.g., Allen v.
                                         Milas, 896 F.3d 1094, 1099 (9th Cir. 2018). Defendants have not cited any statutory
                                 26      provisions that would otherwise strip the Court of jurisdiction.

                                                                                  12
                                 Case 2:20-cv-09654-VAP-AGR Document 53 Filed 11/20/20 Page 13 of 20 Page ID #:863




                                  1   arbitrary and capricious. The APA requires courts to “hold unlawful and set aside
                                  2   agency action, findings, and conclusions found to be . . . arbitrary, capricious, an
                                  3   abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. §
                                  4   706(2)(A). Agency action must be the result of reasoned analysis. Motor Vehicle
                                  5   Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 57 (1983).
                                  6   Under this “narrow standard of review, . . . a court is not to substitute its judgment
                                  7   for that of the agency,” FCC v. Fox Television Stations, Inc., 556 U.S. 502, 513
                                  8   (2009) (internal quotation marks omitted), but instead to assess only whether the
                                  9   decision was “based on a consideration of the relevant factors and whether there has
                                 10   been a clear error of judgment,” Citizens to Preserve Overton Park, Inc. v. Volpe,
Central District of California
United States District Court




                                 11   401 U.S. 402, 416 (1971).
                                 12
                                 13          Plaintiffs advance two primary reasons why Defendants’ directives must be
                                 14   set aside as arbitrary and capricious. First, Plaintiffs allege they “relied on the
                                 15
                                 16          “As a general matter, two conditions must be satisfied for agency action to be
                                         final: First, the action must mark the consummation of the agency's decision mak-
                                 17      ing process—it must not be of a merely tentative or interlocutory nature. And sec-
                                         ond, the action must be one by which rights or obligations have been determined,
                                 18      or from which legal consequences will flow.” Fairbanks North Star Borough v.
                                         U.S. Army Corps of Eng’rs, 543 F.3d 586, 591 (9th Cir. 2008) (internal citations
                                 19      and quotation marks omitted).
                                 20          For purposes of this Motion, the Court will assume, without deciding, that the
                                         July 24, 2020 guidance is a final agency action. Pursuant to 8 C.F.R. §
                                 21      214.2(f)(6)(i)(G), there has been a longstanding policy of barring students from en-
                                 22      tering and remaining in the United States while engaging in online study alone.
                                         (See Opp’n. at 15). The guidance therefore provides new students with an online
                                 23      course of study the previously unavailable right to enter and remain in the United
                                         States so long as they have one in-person course. This policy has been in effect for
                                 24      five months and will likely extend through this academic term as Defendants “will
                                         not [be issuing] a temporary final rule impacting F and M students for the fall school
                                 25
                                         term.” (RJN Ex. D.)
                                 26

                                                                                   13
                                 Case 2:20-cv-09654-VAP-AGR Document 53 Filed 11/20/20 Page 14 of 20 Page ID #:864




                                  1   statements made in the March Guidance in moving forward with their plans to come
                                  2   to the United States to study—that DHS-ICE would be flexible and allow
                                  3   international students to pursue their studies in this country without interruption
                                  4   because of transitions to online learning.” (Compl. ¶ 95.) Plaintiffs are correct that
                                  5   when changing course, an agency must “be cognizant that longstanding policies
                                  6   may have engendered serious reliance interests that must be taken into account.”
                                  7   See Encino Motorcars LLC v. Navarro, 136 S. Ct. 2117, 2120 (2016) (emphasis
                                  8   added). Here, however, any reliance on the March guidance was misplaced.
                                  9
                                 10          First, the March 9, 2020 message from DHS-ICE expressly stated that “[t]his
Central District of California
United States District Court




                                 11   guidance applies to students who are currently enrolled in a program of study and is
                                 12   not intended for new or initial students who are outside the United States.” (RJN
                                 13   Ex. B (emphasis added).) The March 13, 2020 guidance, which was labeled as a
                                 14   follow up to the March 9 message, did not alter that caveat. (See id. Ex. C.) Here,
                                 15   the longstanding policy required nonimmigrant students to complete their program
                                 16   of study in person, rather than fully online or through distance education,
                                 17   continuously applied to Plaintiffs. See 8 C.F.R. § 214.2(f)(6)(i)(G).
                                 18
                                 19          Plaintiffs also assert that it was arbitrary and capricious for Defendants to
                                 20   provide an exception to the “in person” regulatory requirements for returning
                                 21   students and some initial students while excluding other initial students, like
                                 22   Plaintiffs, whose “full course of study is 100 percent online.” (RJN Ex. D.) Even if
                                 23   the Court accepts, for the purposes of this Motion, that Defendants’ action was
                                 24   arbitrary and capricious, it would ordinarily lead to the Court setting aside such
                                 25   action and remanding it to the agency. See 5 U.S.C. § 706(2)(A) (a court shall
                                 26   “hold unlawful and set aside agency action, findings, and conclusions found to be

                                                                                14
                                 Case 2:20-cv-09654-VAP-AGR Document 53 Filed 11/20/20 Page 15 of 20 Page ID #:865




                                  1   . . . arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with
                                  2   law”); see also S.E. Alaska Conservation Council v. U.S. Army Corps of Eng'rs, 486
                                  3   F.3d 638, 654–55 (9th Cir. 2007), rev'd on other grounds, 129 S. Ct. 2458 (2009)
                                  4   (the “normal remedy” for an unlawful agency action is to “vacate the agency’s
                                  5   action and remand to the agency to act in compliance with its statutory obligations”)
                                  6   (quotation marks and citation omitted).
                                  7
                                  8          If the Court were to vacate and remand here, or enjoin enforcement of the
                                  9   guidance until such decision, there would be no change in Plaintiffs’ position.
                                 10   Plaintiffs would remain subject to the regulatory scheme set out by 8 C.F.R. §
Central District of California
United States District Court




                                 11   214.2(f)(6)(i)(G), barring them from entering and remaining in the country if taking
                                 12   all their courses online. Plaintiffs’ requested injunctive relief would alter this status
                                 13   quo and requirethe Court to engage in improper substantive policy making. See
                                 14   Cont'l Air Lines, Inc. v. Dep't of Transp., 843 F.2d 1444, 1451 (D.C. Cir. 1988)
                                 15   (“[I]f one thing should be clear, it is that courts are not to engage (at least in the
                                 16   arena of judicial review of agency action) in substantive policymaking.”).
                                 17   Accordingly, Plaintiffs have not met their burden of demonstrating that the facts and
                                 18   law clearly favor a grant of the mandatory relief requested. See Dahl, 7 F.3d at
                                 19   1403 (mandatory injunctive relief is “subject to a heightened scrutiny and should
                                 20   not be issued unless the facts and law clearly favor the moving party”).. The Court
                                 21   declines to grant such relief. See Ridge Top Ranch, LLC v. U.S. Fish & Wildlife
                                 22   Serv., No. CIV. S-13-2462 LKK, 2014 WL 357055, at *6 (E.D. Cal. Jan. 31, 2014)
                                 23   (preliminary injunctive relief based on violation of the APA was inappropriate
                                 24   where it went “far beyond preserving the status quo pending a determination of the
                                 25   merits”).
                                 26

                                                                                  15
                                 Case 2:20-cv-09654-VAP-AGR Document 53 Filed 11/20/20 Page 16 of 20 Page ID #:866




                                  1          At the hearing on the Motion, Plaintiffs attempted to avoid this result by
                                  2   suggesting the Court could find Defendants’ interpretation of the July 24, 2020
                                  3   guidance improper and instead interpret the phrase “course of study” to include
                                  4   Plaintiffs’ participation in athletic competition for their respective schools. To
                                  5   impose its own interpretation on the unambiguous language in the July 24, 2020
                                  6   guidance would still be engaging in “substantive policymaking,” however. The
                                  7   Court declines the invitation to do so.
                                  8
                                  9          Plaintiffs’ second claim under the APA, based on Defendants’ alleged failure
                                 10   to comply with notice and comment procedures, fares no better. Under the APA,
Central District of California
United States District Court




                                 11   agencies must provide notice of proposed rulemaking and an opportunity for
                                 12   interested persons to submit comments. See 5 U.S.C. § 553. Not all agency
                                 13   actions trigger the notice and comment procedures, however. Substantive or
                                 14   legislative rules that “effect a change in existing law or policy,” are subject to the
                                 15   notice and comment rulemaking requirements of Section 553. Powderly v.
                                 16   Schweiker, 704 F.2d 1092, 1098 (9th Cir.1983).
                                 17
                                             Assuming the July 24, 2020 guidance effected a change in existing policy
                                 18
                                      and is therefore a substantive rule, a limited exception to the notice and rulemaking
                                 19
                                      procedures exists where an agency shows “good cause.” See 5 U.S.C. § 553. The
                                 20
                                      “inquiry into whether the [Agency] properly invoked ‘good cause’ proceeds case-
                                 21
                                      by-case, sensitive to the totality of the factors at play.” Alcaraz v. Block, 746 F.2d
                                 22
                                      593, 612 (9th Cir. 1984). Agencies face a high bar if they seek to invoke the good
                                 23
                                      cause exception; “[t]he good cause exception is essentially an emergency proce-
                                 24
                                      dure.” United States v. Valverde, 628 F.3d 1159, 1164–65 (9th Cir. 2010).
                                 25
                                 26

                                                                                 16
                                 Case 2:20-cv-09654-VAP-AGR Document 53 Filed 11/20/20 Page 17 of 20 Page ID #:867




                                  1          On the face of the record here, there is a strong indication that good cause
                                  2   exists. First, the statements and guidance were issued due to the conditions created
                                  3   by an emergency, namely the COVID-19 pandemic. This is evidenced by Defend-
                                  4   ants’ statements, e.g., “SEVP recognizes that the COVID-19 crisis is fluid and rap-
                                  5   idly changing” and “SEVP intends to be flexible with temporary adaptations.”
                                  6   (RJN Ex. B.) Defendants also made clear that “due to the fluid nature of this diffi-
                                  7   cult situation, this guidance may be subject to change” and that they would “con-
                                  8   tinue to monitor the COVID-19 situation and will adjust [the] guidance as needed.”
                                  9   (Id. Ex. C.) These statements illustrate the pressing need to issue rules governing
                                 10   active nonimmigrant students whose ability to study in person, a key requirement of
Central District of California
United States District Court




                                 11   their immigration status, was affected by a pandemic. Accordingly, even if Plain-
                                 12   tiffs could show the July 24, 2020 guidance effected a change in existing policy and
                                 13   is therefore a substantive rule, Defendants would likely succeed in invoking the
                                 14   good cause exception.
                                 15
                                 16       3. Declaratory Relief
                                 17          The Declaratory Judgment Act provides that a court “may declare the rights
                                 18   and other legal relations of any interested party,” 28 U.S.C. § 2201(a), not that
                                 19   it must do so.5 The Act is understood “to confer on federal courts unique and sub-
                                 20   stantial discretion in deciding whether to declare the rights of litigants.” MedIm-
                                 21   mune, Inc. v. Genentech, Inc., 549 U.S. 118, 136 (2007). In determining whether a
                                 22   plaintiff’s claim is proper, courts consider “whether the facts alleged, under all of
                                 23      5
                                           Defendants assert that the Declaratory Judgment Act does not by itself confer the
                                 24      Court subject matter jurisdiction. As discussed supra, Plaintiffs have established
                                         an independent basis for subject matter jurisdiction. See Nationwide Mut. Ins. Co.
                                 25      v. Liberatore, 408 F.3d 1158, 1161 (9th Cir. 2005) (“Because the Declaratory Judg-
                                         ment Act does not by itself confer federal subject-matter jurisdiction, [plaintiff] was
                                 26      required to plead an independent basis for federal jurisdiction.”).

                                                                                   17
                                 Case 2:20-cv-09654-VAP-AGR Document 53 Filed 11/20/20 Page 18 of 20 Page ID #:868




                                  1   the circumstances, show that there is a substantial controversy, between parties hav-
                                  2   ing adverse legal interests, of sufficient immediacy and reality to warrant the issu-
                                  3   ance of a declaratory judgment.” Id. at 127.
                                  4
                                  5            Plaintiffs state that their declaratory relief claim is derivative of their APA
                                  6   claims. (See Dkt. 52 at 5.) As the Court finds Plaintiffs have not met their burden
                                  7   of showing a likelihood of success on the merits of these claims, they cannot meet
                                  8   their burden as to the declaratory relief claim.
                                  9
                                 10       4.    Likelihood of Irreparable Harm
Central District of California
United States District Court




                                 11            “[I]rreparable harm is traditionally defined as harm for which there is no
                                 12   adequate legal remedy, such as an award of damages.” Arizona Dream Act Coal.,
                                 13   757 F.3d at 1068. As discussed supra, Plaintiffs have demonstrated that they face
                                 14   imminent and particularized harm from being denied entry to the United States to
                                 15   participate in athletics for their respective universities. They have also submitted
                                 16   individual declarations demonstrating that each Plaintiff would face harm. (See
                                 17   Dkts. 34–49.) For most Plaintiffs, practice for their respective sports has already
                                 18   commenced. (Id.) Plaintiffs whose practice begins early next quarter are still likely
                                 19   to be unable to participate. (Id.) Those Plaintiffs are unable to meet Defendants’
                                 20   requirement that they enroll in at least one in-person course because their courses
                                 21   for next quarter are not being taught in person. (Id.) Thus, each of these Plaintiffs
                                 22   is, or will imminently be, harmed by the inability to train and practice with their
                                 23   teams—a critical activity in furthering their athletic careers. (Id.) Although
                                 24   Defendants assert that Plaintiffs’ alleged harm is not academic or financial in nature,
                                 25   harm to Plaintiffs’ athletic careers is sufficient. See Enyart v. Nat'l Conference of
                                 26   Bar Examiners, Inc., No. C 09-5191 CRB, 2010 WL 475361, at *7 (N.D. Cal. Feb.

                                                                                   18
                                 Case 2:20-cv-09654-VAP-AGR Document 53 Filed 11/20/20 Page 19 of 20 Page ID #:869




                                  1   4, 2010), aff'd, 630 F.3d 1153 (9th Cir. 2011) (finding that risk of “a serious career
                                  2   setback” for plaintiff and the resulting psychological impact were sufficient to
                                  3   establish irreparable harm).
                                  4
                                  5            Defendants contend that the alleged irreparable harm is based on speculation
                                  6   about future events. (Opp’n. at 21.) Defendants take issue with Plaintiffs’
                                  7   allegation that they are not permitted to enter the country, pointing out that most
                                  8   Plaintiffs hold valid visas and therefore have chosen not to enter the country
                                  9   because of concerns regarding their Form I-20s. (Id. at 21–22.) This argument is
                                 10   belied by Defendants’ admission that Plaintiffs’ visas do not vest them with entry
Central District of California
United States District Court




                                 11   rights absent a current Form I-20. (Id. at 20.) And to the extent Defendants argue
                                 12   that the injunctive relief will not prevent irreparable harm because it is up to the
                                 13   universities to issue Form I-20s, this argument too is barred by the admission that
                                 14   Defendants’ own policy requires the universities to defer issuance of the forms.
                                 15
                                 16       5.    Balance of Equities and Public Interest
                                 17            Finally, Plaintiffs must establish that the “balance of equities tips in [their]
                                 18   favor, and that an injunction is in the public interest.” See Winter, 555 U.S. at 20.
                                 19   “When the government is a party, [the balance of the equities and public interest]
                                 20   factors merge.” Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir.
                                 21   2014).
                                 22
                                 23            As discussed above, Plaintiffs will face serious consequences if not allowed
                                 24   to enter the United States to begin their participation in collegiate athletics while
                                 25   attending classes remotely. (Mot. at 22–24.) Plaintiffs recognize that the pandemic
                                 26   also presents pressing health concerns, but they emphasize the extensive testing and

                                                                                   19
                                 Case 2:20-cv-09654-VAP-AGR Document 53 Filed 11/20/20 Page 20 of 20 Page ID #:870




                                  1   safety protocols in place to protect student athletes and those around them from
                                  2   COVID-19. (See Dkts. 34–49.) Whatever the nature and extent of these safety
                                  3   measures, however, the entry into and presence of Plaintiffs in the United States
                                  4   poses a risk. Their interest in furthering their educational and athletic goals must be
                                  5   weighed in the context of the unprecedented destruction wreaked on the entire
                                  6   country by the forces of the COVID-19 pandemic, and balanced against the
                                  7   Defendants’ interest during this time in controlling the enforcement of immigration
                                  8   laws and the proper application of regulations applying to foreign nationals.
                                  9   (Opp’n. at 23-24.)
                                 10
Central District of California
United States District Court




                                 11          Finally, as discussed above, the relief requested goes beyond the scope of
                                 12   what the Court properly can grant. (See Dkt. 51 at 9–10.) It follows that the public
                                 13   interest is not served when a court exceeds its authority by usurping the role of an
                                 14   agency.
                                 15
                                 16                                  IV.    CONCLUSION
                                 17          As the factors discussed above, taken as a whole, weigh against the
                                 18   mandatory injunctive relief sought, the Court DENIES Plaintiffs’ Motion.
                                 19
                                 20   IT IS SO ORDERED.
                                 21
                                 22       Dated:     11/20/20
                                 23                                                            Virginia A. Phillips
                                                                                           United States District Judge
                                 24
                                 25
                                 26

                                                                                20
